Citation Nr: 0523827	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-25 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio which denied the veteran's claims of 
entitlement to service connection for type II diabetes 
mellitus and residuals of a right ankle sprain.

The issue of entitlement to service connection for residuals 
of a right ankle sprain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with type II diabetes 
mellitus.

2.  The veteran served in the waters offshore of the Republic 
of Vietnam, but the conditions of his service did not involve 
visitation in the Republic of Vietnam.

3.  Exposure to herbicides is not indicated by the objective 
evidence of record.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.

The veteran is seeking entitlement to service connection for 
type II diabetes mellitus, which he contends is a result of 
exposure to herbicides in Vietnam.

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2004 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in April 
2002 which was specifically intended to address the 
requirements of the VCAA.  The April 2002 letter detailed the 
evidentiary requirements for service connection claims, 
including "a relationship between your current disability 
and an injury, disease, or event in service."  The April 
2002 letter also stated:  "There are presumptions for 
veterans who have certain chronic or tropical diseases, which 
become evident within a particular period of time."  The 
regulations specific to presumptive service connection due to 
exposure to herbicides were detailed in the April 2004 SOC.

Thus, the April 2002 letter, along with the April 2004 SOC, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The April 
2002 VCAA letter indicated: "If we do not yet have them, we 
will get service medical records and will review them to see 
if they show you had an injury or disease in service. . . . 
We will also get other military service records if they are 
necessary . . . . We will get any VA medical records or other 
medical records you tell us about."  The April 2002 letter 
also indicated that VA would assist the veteran by providing 
a medical examination or getting a medical opinion if 
necessary to make a decision on his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2002 letter stated:  "If there are any private 
medical records that would support your claim, you can 
complete the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, and we will request those records for you.  Use a 
separate form for each doctor or hospital where you were 
treated.  You can also get these records yourself and send 
them to us."  The April 2002 letter also emphasized:  "You 
must give us enough information about these records so that 
we can request them from the agency or person who has them.  
It's still your responsibility to support your claim with 
appropriate evidence" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2002 letter requested:  "Send 
the information describing the additional evidence or the 
send the evidence itself" [to the RO.]  The Board believes 
that this request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the April 2002 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the April 2002 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one year period has since elapsed.  

Review of the record reveals that the veteran was provided 
complete notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decision in April 2003.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claim on the merits.  
  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO obtained the veteran's service medical 
records and service personnel records.  Also of record are 
post-service medical treatment reports.  

The Board has given thought to whether or not it is necessary 
that a medical nexus opinion be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159; see also Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the Board has 
concluded that a medical opinion is not warranted in this 
case.  

As discussed in more detail below, the clinical records 
covering the veteran's period of service, or for many years 
thereafter, do not contain any reference to diabetes.  Thus, 
the matter whether or not diabetes mellitus had its inception 
in service or is related to herbicide exposure is wholly 
contingent upon the matter of his exposure to herbicides.  In 
short, the question to be answered [whether the veteran was 
exposed to herbicides] is legal and factual, not medical, in 
nature and thus is exclusively within the province of the 
Board.  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking as to the 
issue here under consideration.  Referral of this case for a 
nexus opinion under the circumstances here presented would 
therefore be a useless act.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran declined a personal 
hearing on his June 2004 substantive appeal (VA Form 9).

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002).  When such a veteran develops 
a disorder listed in 38 C.F.R. § 3.309(e), which disorders 
have been shown to be caused by exposure to Agent Orange, to 
a degree of 10 percent or more within the specified period, 
the disorder shall be presumed to have been incurred during 
service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2004).  The 
specified diseases include type II diabetes mellitus. See 38 
C.F.R. § 3.309(e) (2004).

Service in a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97 (O.G.C. Prec. 27- 
97).  However, "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a) (2004).



Analysis

The veteran is seeking service connection for type II 
diabetes mellitus.  His essential contention is that this 
condition is related to presumed herbicide exposure. He 
contends that he was exposed to Agent Orange because of his 
ship's proximity to the shores of Vietnam.  As explained in 
greater detail below, as a matter of law the Board cannot 
agree with this interpretation. 

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.  
As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 12 
Vet. App. at 253.

With respect to element (1), current disability, it is 
undisputed that the veteran was diagnosed with type II 
diabetes mellitus.  Hickson element (1) is therefore 
satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, there is no medical or other evidence of diabetes 
mellitus in service or within the one year presumptive period 
found in 38 C.F.R. § 3.309(a), nor does the veteran so 
contend.  A diagnosis of diabetes mellitus was confirmed in 
March 2004, almost thirty years following service separation.  
Accordingly, the part of Hickson element (2) relating to in-
service disease is not satisfied.

With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  As has been discussed in the 
law and regulations section above, in order to be presumed to 
have been exposed to herbicides, the veteran must have served 
in the Republic of Vietnam during the Vietnam era.  See 38 
C.F.R. § 3.307(a)(6)(iii).  The regulation further goes on to 
specify that " 'Service in the Republic of Vietnam' includes 
service in the waters offshore...if the conditions of service 
involved duty or visitation in Vietnam."  [emphasis added by 
the Board]  Therefore, in order for offshore service, such as 
the veteran's, to be qualifying service for the presumption 
to attach, duty or visitation in Vietnam is required.  

The official record does not indicate that the veteran ever 
visited or had duty in Vietnam, and the veteran himself does 
not contend that he had such service.
As indicated above, service in a deep-water naval vessel in 
the waters off the shore of Republic of Vietnam does not meet 
the standard of duty or visitation in Vietnam such that 
presumption of herbicide exposure will attach.  See 
VAOPGCPREC 27-97.  Thus, in-service reexposure to herbicides 
cannot be presumed.

The veteran appears to contend that since he was close enough 
to Vietnam to see land, the statutory presumption attached.  
As discussed above, however, for the presumption to apply one 
must set foot on land, not merely see it.

In short, the veteran's service did not include duty or 
visitation in the Republic of Vietnam.  The requirements of 
the regulation are not met, and herbicide exposure is not 
presumed.  See 38 C.F.R. § 3.309(e) (2004).  Without the 
presumption of Agent Orange exposure the presumption of 
service connection cannot attach.

Accordingly, Hickson element (2), in-service incurrence of 
illness or injury, is not met.  The claim fails on that 
basis.  

For the sake of completeness the Board will address the 
remaining Hickson element, medical nexus.  

The Board notes that notwithstanding the law and regulations 
pertaining to presumptive service connection, a veteran-
claimant is not precluded from establishing service 
connection for diseases not subject to presumptive service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, in this 
case the veteran's sole contention is that his current 
diabetes mellitus is due to herbicide exposure.  He has 
submitted no proof of actual direct causation.  

Moreover, the medical evidence does not demonstrate that the 
veteran's diabetes mellitus has been related to his naval 
service.  None of the medical evidence of record associates 
the veteran's diabetes mellitus with his service.  Given that 
the veteran's service medical records are negative for 
treatment or diagnosis of diabetes mellitus; that diabetes 
was not diagnosed until decades after service; and given the 
fact that the veteran was not exposed to Agent Orange during 
service, such medical nexus would be a manifest 
impossibility. 

The only evidence that supports the veteran's contentions to 
the effect that his diabetes mellitus is the product of his 
alleged in-service exposure to Agent Orange are statements 
submitted by the veteran himself.  He has not shown that he 
has the requisite medical training that would render him 
competent to proffer such opinion, and as such his opinion is 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2004) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In short, element (3) has also not been met, and the claim 
also fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
diabetes mellitus.  Therefore, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.


REMAND

2.  Entitlement to service connection for residuals of a 
right ankle sprain.

The veteran is also seeking entitlement to service connection 
for residuals of a right ankle sprain.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between any 
current right ankle problems and the veteran's period of 
active service from October 1969 to September 1975.  Unlike 
the diabetes claim discussed above, there is evidence of in-
service right ankle disease or injury, namely a 1974 right 
ankle sprain which was casted, so Charles, supra, applies to 
this issue.  

The Board believes that this matter should be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2004) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

However, the Board must first gather all available relevant 
evidence.  It appears that although medical records from the 
Cincinnati VAMC have been associated with the veteran's VA 
claims folder, these may not encompass all available records 
from that facility.  A complete set of records from the 
Cincinnati VAMC should be associated with the veteran's VA 
claims folder.  

The Board appreciates that recent VA treatment records may be 
of limited value in a case, such as this, in which the 
question to be answered involves medical nexus.  However, a 
review of these records is necessary in order to determine 
whether, in fact, nexus was in fact addressed.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should take appropriate steps 
to secure any additional treatment 
records pertaining to the veteran from 
the Cincinnati VAMC not currently of 
record.  All records obtained from 
this facility should be associated 
with the veteran's VA claims folder.  

2.  After receiving the above-
mentioned VA treatment records, the 
veteran's VA claims folder should then 
be referred to a physician with 
appropriate expertise.  The veteran's 
VA claims folder and a copy of this 
REMAND should be provided to the 
physician, who should acknowledge 
receipt and review thereof.  The 
reviewing physician should render a 
nexus opinion, in light of the 
veteran's entire medical history, as 
to the etiology of the veteran's right 
ankle problems.  Specifically, the 
examiner should opine as to whether 
the veteran's right ankle problems 
initially manifested during the 
veteran's period of service from 
October 1969 to September 1975, to 
include consideration of the 
documented right ankle sprain in 
service.  If the reviewing physician 
deems it to be necessary, physical 
examination of the veteran should be 
scheduled.  A copy of the opinion 
should be associated with the 
veteran's VA claims folder.  

3.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


